Exhibit 10.3

 

SHARE PURCHASE AND TRANSFER AGREEMENT

 

 

DATED OCTOBER 01, 2004

 

 

TRAVELOCITY HOLDINGS GMBH

 

KOMMANDITGESELLSCHAFT TRAVEL OVERLAND
FLUGREISEN GMBH & CO

 

Allen & Overy LLP

 

Frankfurt

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Page

 

 

 

1.

INTERPRETATION

2

2.

SALE AND PURCHASE

3

3.

STATEMENTS OF THE SELLER

3

4.

CONFIDENTIALITY

3

5.

MISCELLANEOUS

3

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made in Hamburg on October 01, 2004

 

BETWEEN

 

(1)                                  Travelocity Holdings GmbH (TEU or the
Seller) having its corporate seat in Munich, Germany, registered with the
commercial register of the local court of Munich under HRB 141917; and

 

(2)                                  Kommanditgesellschaft TRAVEL OVERLAND
Flugreisen GmbH & Co, Munich, (TEU Partnership or the Buyer), registered with
the commercial register of the local court in Munich under HRA 70203,

 

TEU and TEU Partnership are hereinafter also referred to as Party and together
as the Parties.

 

WHEREAS:

 

(A)                              TEU Partnership is equally owned by Otto
Freizeit und Touristik GmbH, Hamburg (OFT), and Travelocity GmbH, Munich (TVL
GmbH).

 

(B)                                TEU is a wholly owned subsidiary of TEU
Partnership.

 

(C)                                TEU holds 100% in Travelocity Sabre GmbH
(NewCo), having its corporate seat in Munich, Germany, registered with the
commercial register of the local court of Munich under HRB 152122, having a
registered share capital (Stammkapital) of Euro 25,000, divided in one share in
the nominal amount of Euro 25,000.

 

(D)                               On August 20, 2004, Otto (GmbH & Co KG)
(OTTO), Travelocity.com LP (TVLY), Otto Freizeit und Touristik GmbH, Hamburg
(OFT) and TEU Partnership, amongst others, entered into the master agreement
(deed no. 1285/2004 of the notary Dr. irur Axel Pfeifer, Hamburg, ) (the Master
Agreement).

 

(E)                                 Under the Master Agreement, the parties to
such agreement agreed on a restructuring of the joint venture activities of OFT,
OTTO and TVLY conducted under the joint venture agreement between OFT, TVLY and
OTTO dated 7 September 2001 (Deed No. 1703/2001 of the notary Dr. Axel Pfeifer,
Hamburg).

 

(F)                                 Until the date of this Agreement the joint
venture activities were conducted through TEU Partnership and its subsidiaries.
In more detail, TEU Partnership held 100% of the shares in TEU. TEU held 100% of
the shares in the following companies:

 

•                  Travelocity.co.uk Ltd., a company incorporated in England
with registration number 03007698, and with its registered address at Western
House, Cambridge Road, Stanstead, Essex, CM2 4 8BZ;

 

•                  Resfeber Sverige AB, a company incorporated in Sweden with
company registration number 556551-8957 and with its registered address at
Kungsgatan 38, 3 tr, 11135 Stockholm;

 

1

--------------------------------------------------------------------------------


 

•                  Usit Connections SAS, a company incorporated in France and
registered with the Nice Commercial Court under the number 702 054 974 (1984 B
00632) with its registered address at 455 Promenade des Anglais – Immeuble
Arénice, 06299 Nice Cedex 03 having a registered share capital of EUR 390,000
divided in 26,000 shares of a par value of EUR 15 each (Usit Connections); and

 

•                  Travelocity France SAS, a company incorporated in France with
registration number 441 687 928 RCS Paris, and with registered address at 77 rue
La Boëtie, 75008 Paris having a registered share capital of EUR 637,000 divided
in 63,700 shares of a par value of EUR 10 each.

 

(G)                                As part of the restructuring process, TEU
acquired 100% of the shares in NewCo. Subsequently, TEU transferred all shares
in Travelocity.co.uk Ltd, Resfeber Sverige AB, Usit Connections SAS and
Travelocity France SAS to NewCo.

 

(H)                               In accordance with clause 4.4(c) of the Master
Agreement, TEU wishes to sell and transfer, and TEU Partnership wishes to
acquire, TEU Partnership’s 100% shareholding in NewCo.

 

NOW IT IS HEREBY AGREED as follows:

 

1.                                      INTERPRETATION

 

1.1                                 The terms defined in the following
definitions shall have the meaning ascribed to them wherever used in this
Agreement unless otherwise defined in the respective Clause.

 

Affiliate means any corporation, partnership or other legal entity in which one
of the Parties owns, directly or indirectly, an interest that provides it with
more than 50 % of the ownership voting rights.

 

Agreement means this Share Purchase and Transfer Agreement.

 

Clause means a clause of this Agreement.

 

Euribor means the percentage rate per annum determined by the Banking Federation
of the European Union for a three-month period, as defined under
http://www.euribor.org.

 

Exhibit means any annex, appendix, exhibit or schedule to this Agreement.

 

Share means the share in the nominal amount of Euro 25,000 in NewCo held by TEU.

 

Signing Date means the date of this Agreement.

 

1.2                                 Unless this Agreement provides for separate
definitions for the singular and the plural (e.g. Company/Companies), the
singular shall include the plural and vice versa and words denoting a person
shall include, unless otherwise stated, that person’s legal successors or
assignees.

 

1.3           The headings in this Agreement are for convenience only and do not
affect its interpretation.

 

1.4                                 Any Exhibit to this Agreement shall take
effect as if set out in this Agreement and references to this Agreement shall
include its Exhibits.

 

2

--------------------------------------------------------------------------------


 

2.                                      SALE AND PURCHASE

 

2.1                               Sale and Purchase and Conditional Transfer of
the Share

 

The Seller hereby agrees to sell and transfer (verkauft und übereignet) the
Share to the Buyer and the Buyer hereby purchases and agrees to acquire (kauft
und nimmt Übereignung an) the Share. The Share is sold and transferred with all
rights and entitlements relating thereto.

 

2.2                               Purchase Price

 

(a)                                  The purchase price for the Share amounts to
Euro 53,140,000 (in words: fifty-three million one hundred forty thousand Euros)
(the Purchase Price).

 

(b)                                 The Purchase Price equals the fair market
value (Teilwert) of the Share. The Parties understand that the Purchase Price is
exempted from § 4 no. 8(f) of the German VAT Act (Umsatzsteuergesetz).

 

(c)                                  The Purchase Price is payable 3 business
days after TEU Partnership sends a corresponding written request to TEU. Until
payment the Purchase Price shall bear interest at a rate of 2 percentage points
above Euribor.

 

3.                                      STATEMENTS OF THE SELLER

 

3.1                                 The Seller hereby represents to the Buyer by
way of an independent obligation (selbständige Verpflichtung) within the meaning
of § 311 of the German Civil Code (Bürgerliches Gesetzbuch) that the Seller is
the legal and beneficial owner of the Share, which is free of any encumbrances
or any other rights for the benefit of third parties. The Seller has the right
and the power to freely dispose of the Share, and no consent of any third party
would be required for such disposal, and such disposal would not violate the
right of any third party.

 

3.2                                 All statutory rights of the Buyer
(gesetzlich begründete Ansprüche) in connection with the sale and transfer of
the Share shall be excluded.

 

4.                                      CONFIDENTIALITY

 

The contents of this Agreement, its existence and all matters relating to this
Agreement as well as the negotiations relating to this Agreement shall be held
confidential, and each Party agrees not to divulge any such information to any
person without the prior written approval of the other Parties, such approval
not to be unreasonably withheld or delayed. Either party may, without such
approval, announce or disclose such matters or information if required to do so
by law or the rules of any relevant stock exchange or governmental or other
regulatory or supervisory body or authority of competent jurisdiction to whose
rules the Party making the announcement or disclosure is subject, provided
always that the Party making such announcement or disclosure shall consult with
the other Parties in advance as to the form, contents and timing of such
announcement or disclosure.

 

5.                                      MISCELLANEOUS

 

5.1                               Costs/Expenses

 

Clause 11 of the Master Agreement shall apply mutatis mutandis.

 

3

--------------------------------------------------------------------------------


 

5.2                               Notification in accordance with § 16 GmbHG

 

The Parties undertake to notify the company of the share transfers performed
under this Agreement in accordance with § 16 I GmbHG immediately after the
notarisation of this Agreement.

 

5.3                               Governing Law and Dispute Resolution

 

This Agreement and the rights of the Parties hereunder shall be governed by and
construed in accordance with the laws of the Federal Republic of Germany. The
competent court of Frankfurt/Main shall have exclusive jurisdiction.

 

5.4                               Waiver

 

None of the terms of this Agreement shall be deemed to have been waived by
either Party, unless such waiver is in writing and signed by that Party. The
waiver by either Party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement or
of any further breach of the provision so waived. No extension of time for the
performance of any obligation or act hereunder shall be deemed to be an
extension of time for the performance of any other obligation or act.

 

5.5                               Amendments and Modifications

 

This Agreement may not be modified, amended or changed in any respect except in
writing, unless notarisation is required. The same shall apply to any waiver of
the need to comply with this Clause 5.5.

 

5.6                               Assignment

 

Neither Party may assign or charge any of its rights under this Agreement
without the prior written consent of the other Parties always provided that the
Parties may assign its rights under this Agreement to an Affiliate without such
consent.

 

5.7                               Severability

 

Each provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be or become wholly or partially unenforceable or invalid under any
applicable law, such provision shall be ineffective only to the extent of such
unenforceability or invalidity, and the remaining provisions of this Agreement
shall continue to be binding and in full force and effect. The same shall apply
if it should transpire that this Agreement contains an omission. Instead of the
invalid or unenforceable provision the Parties shall agree on an appropriate
provision which comes as close as legally possible to what the Parties were
trying to achieve with the invalid or unenforceable provision (or, as the case
may be, the invalid or unenforceable part thereof). In the event that an
omission needs to be rectified, a provision shall be agreed upon which in view
of the purpose and intent of this Agreement comes as close as possible to what
the Parties would have agreed if they had been aware of the omission at the time
that this Agreement was concluded.

 

4

--------------------------------------------------------------------------------